CAMPBELL, Judge.
The defendant contends that the trial court erred in overruling defendant’s motion for nonsuit. “On such motion the evidence must be considered in the light most favorable to the State and the State is entitled to every reasonable intendment thereon and every reasonable inference therefrom. . . . Only the evidence favorable to the State is considered, and defendant’s evidence relating to matters of defense or defendant’s evidence in conflict with that of the State is not considered.” State v. Everette, 284 N.C. 81, 84, 199 S.E. 2d 462, 465 (1973).
Taking the evidence in the light most favorable to the State and disregarding that evidence of the defendant which is in conflict, it is established that there was sufficient evidence to go to the jury. The case was submitted to the jury free from prejudicial error.
No error.
Judges Parker and Vaughn concur.